Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 5/7/2020, which is a national stage application of PCT/CN2018/101591 filed 8/21/2018, which claims foreign priority to CN201711084978.0 filed 11/7/2017.

As filed, claims 1-8 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings of Fig. 1-21 are objected to because the numbering, texts, and/or structures are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 recite the preamble phrase, “An application of YD1701”, or “The application according to claim 1”, wherein the Examiner finds “application” as synonymous as “use”.  Accordingly, claims 1-8 provide for the use of the compound named YD1701 for making a drug that is used to treat ALDH1A34 high-expression tumor, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Accordingly, claims 1-8 are rendered indefinite and rejected under 35 U.S.C. 112(b).
The Examiner suggests that the “use" claims 1-8 be amended to properly drafted product, process, and/or method claims.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim recites, “YD1707”, without providing structure.  As a result, the claim does not stand alone and one must refer back to the specification to define the claimed invention to determine the metes and bounds of the claim and thus, the claim is rendered indefinite.

Regarding claims 2-8, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue of claim1, which rendered the claims indefinite.

Claim Interpretation

According to the guidance in MPEP 2111.02(II), the Examiner finds the phrase, “in preparation of a drug for treating ALDH1A3 high-expression tumor” in claim 1, as intended use statement.  Claims 2-8 recited the limited embodiments of the abovementioned intended use statement. The abovementioned intended use statement and the limited embodiments thereof have not been accorded patentable weight for prior art purpose because such statement and its limited embodiments failed to limit the structure of the compound of YD1701. 
The Examiner finds that  any prior art compound having the same structure as the YD1701 would be capable of performing the intended use and the limited embodiment thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 209126-15-8, hereinafter CAS158.

Regarding claims 1-8, CAS158 recites the following compound or pharmaceutical composition thereof (in unbuffered water), which has the same structure as YD1701.  Accordingly, the compound of CAS158 meets all the limitations of these claims.


    PNG
    media_image1.png
    298
    356
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    44
    618
    media_image2.png
    Greyscale


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Influence of polyether ring size and of the nature of substituents on the yields of paramagnetic centers in ᵧ-irradiated mono- and dibenzosubstituted crown ethers at 77K”, hereinafter Nesterov.

Regarding claims 1-8, Nesterov, for instance, teaches the following compound, which has the same structure as YD1701.  Accordingly, the compound of Nesterov meets all the limitations of these claims.

    PNG
    media_image3.png
    202
    770
    media_image3.png
    Greyscale

(pg. 88, Scheme 1, compound VII)

Claim Objections
Claims 6-8 are objected to because of the following informalities:  
Regarding claim 6, the claim recites the phrase, “for inhibiting the invasion”.  Such expression can be clarified by reciting -- for inhibiting 

Regarding claim 7, the claim recites the phrase, “for inhibiting the progression”.  Such expression can be clarified by reciting -- for inhibiting 


Regarding claim 8, the claim recites the phrase, “for prolonging the survival time”.  Such expression can be clarified by reciting -- for prolonging  --.
Appropriate correction is required.

Conclusion
Claims 1-8 are rejected.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626